         Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 1 of 11




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 MARK SELIGER, an individual,

                              Plaintiff,

                 v.
                                                         Civil Action No. 1:20-cv-02966-DLC
 OATH, INC., a Delaware Corporation,
 individually and doing business as “HuffPost”;
 and DOES 1- 10, inclusive,

                             Defendant.



                   DEFENDANT OATH INC.’S ANSWER TO
         FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT

        Pursuant to Rule 12(a) of the Federal Rules of Civil Procedure, Oath Inc. (“Defendant” or

“Oath”), by and through its undersigned counsel, hereby responds as follows to the First

Amended Complaint (“Complaint”) in the above-captioned action.

        Oath bases its responses to the allegations in the Complaint on actual knowledge of its

own actions, and on information and belief with respect to all other matters. The numbered

paragraphs herein correspond to the numbered paragraphs in the Complaint. Unless expressly

admitted, all allegations in the Complaint are hereby denied.

                                   JURISDICTION AND VENUE

        1.      This action arises under the Copyright Act of 1976.

        Answer:

        Oath admits the allegations in paragraph 1 but denies any wrongdoing whatsoever and

further denies that Plaintiff is entitled to any relief in this action.

        2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and (b).
          Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 2 of 11




        Answer:

        Oath denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 2 but denies any wrongdoing whatsoever and further denies that

Plaintiff is entitled to any relief in this action.

        3.      Venue is proper under 28 U.S.C. § 1391(c) and 1400(a) because a substantial part
of the acts and omissions giving rise to the claims occurred here.

        Answer:

        Oath denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 3 but denies any wrongdoing whatsoever and further denies that

Plaintiff is entitled to any relief in this action.

                                                PARTIES

        4.      Plaintiff is an individual based in New York, New York.

        Answer:

        Oath denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 4.

       5.      Plaintiff is informed and believes and thereon alleges that Defendant Oath, LLC
does business in and with the state of New York and this District. It does business under its own
name and “Huffpost.”

        Answer:

        Oath states that it is a corporation, not an LLC, and denies that it does business “with the

state of New York and this District.” Oath admits that it does business in the state of New York,

but denies any wrongdoing whatsoever and further denies that Plaintiff is entitled to any relief in

this action.

       6.      Defendants Does 1 through 10, inclusive, are other parties not yet identified who
have infringed Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s
copyrights, or have engaged in one or more of the wrongful practices alleged herein. Their true
names, whether corporate, individual or otherwise, are presently unknown to Plaintiff, who


                                                      2
          Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 3 of 11




therefore sues said Defendants by such fictitious names, and will seek leave to amend this
Complaint to show their true names and capacities when same have been ascertained.

        Answer:

        Oath admits that the Complaint purports to sue “DOES 1 through 10” under fictitious

names, which is improper under federal law. Oath denies knowledge or information sufficient to

determine the truth of the allegations in paragraph 6 and therefore denies the same, and further

denies that Plaintiff is entitled to any relief in this action.

        7.     Plaintiff is informed and believes and thereon alleges that at all times relevant
hereto each of the Defendants was the agent, affiliate, officer, director, manager, principal, alter-
ego, and/or employee of the remaining Defendants and was at all times acting within the scope
of such agency, affiliation, alter-ego relationship and/or employment; and actively participated in
or subsequently ratified and adopted, or both, each and all of the acts or conduct alleged, with
full knowledge of all the facts and circumstances, including, but not limited to, full knowledge of
each and every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused
thereby.

        Answer:

        Oath denies knowledge or information sufficient to determine the truth of the allegations

in paragraph 7 and therefore denies the same, and further denies any wrongdoing whatsoever,

and further denies that Plaintiff is entitled to any relief in this action.

        8.      Plaintiff is an accomplished and critically acclaimed photographer. His works
have appeared in Rolling Stone, GQ, Vogue, and Vanity Fair and he has authored numerous
album covers, books, and short films. He has also created photography in collaboration with
global brands like Netflix, Levi’s, and Ralph Lauren. He has won numerous awards, including
the Clio Grand Prix and the Cannes Lions Grand Prix, and his works are part of the permanent
collection of the National Portrait Gallery at the Smithsonian Institution in Washington, D.C., the
Museum of Fine Arts in Houston, and the National Portrait Gallery in London.

        Answer:

        Oath denies knowledge or information sufficient to determine the truth of the allegations

in paragraph 8 and therefore denies the same.


        9.     Plaintiff created and exclusively owns the photography depicted in Exhibit A
 attached hereto. These works will be called the “Subject Photography” herein.


                                                     3
         Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 4 of 11




       Answer:

       Oath denies knowledge or information sufficient to determine the truth of the allegations

in paragraph 9 and therefore denies the same.

       10.     Plaintiff has registered the Subject Photography with the Copyright Office.

       Answer:

       Oath denies knowledge or information sufficient to determine the truth of the allegations

in paragraph 10 and therefore denies the same.

        11.     Defendants, and each of them, have willfully copied, reproduced, displayed, and
distributed the Infringing Content for financial benefit and without Plaintiff’s consent, at and on
websites bearing the URL(s) depicted in Exhibit A hereto. Said material will be referred to as
“Infringing Content” herein.

       Answer:

       Oath denies the allegations in paragraph 11.

       12.     Plaintiff did not consent to the aforementioned use of the Subject Photography.

       Answer:

       Oath denies the allegations in paragraph 12.

                                 FIRST CLAIM FOR RELIEF
                (For Copyright Infringement – Against All Defendants, And Each)

        13.      Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully
set forth, the allegations contained in the preceding paragraphs.

       Answer:

       Oath repeats its responses to the allegations in paragraphs 1-12 of the Complaint as

though fully set forth herein.

        14.      Plaintiff alleges on information and belief that Defendants, and each of them,
accessed the Subject Photography by without limitation, viewing the Subject Photography on
Plaintiff’s website or social media profiles, on other sites online, or in physical publications. The
identicality of the copying also show access.




                                                  4
         Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 5 of 11




       Answer:

       Oath denies the allegations in paragraph 14.

       15.    Plaintiff alleges on information and belief that Defendants, and each of them,
copied, reproduced, displayed, and distributed the Subject Photography online at and on websites
bearing the URL(s) depicted in Exhibit A hereto.

       Answer:

       Oath denies the allegations in paragraph 15.

        16.    Plaintiff alleges on information and belief that Defendants, and each of them,
infringed Plaintiff’s copyrights by creating infringing derivative works from the Subject
Photography and publishing same to the public.

       Answer:

       Oath denies the allegations in paragraph 16.

       17.     Due to Defendants’, and each of their, acts of infringement, Plaintiff has suffered
general and special damages in an amount to be established at trial.

       Answer:

       Oath denies the allegations in paragraph 17.

        18.      Due to Defendants’ acts of copyright infringement as alleged herein, Defendants,
and each of them, have obtained direct and indirect profits they would not otherwise have
realized but for their infringement of Plaintiff’s rights in the Subject Photography. As such,
Plaintiff is entitled to disgorgement of Defendants’ profits directly and indirectly attributable to
Defendants’ infringement of Plaintiff’s rights in the Subject Photography in an amount to be
established at trial.

       Answer:

       Oath denies the allegations in paragraph 18.

        19.    Plaintiff alleges on information and belief that Defendants, and each of them,
have committed acts of copyright infringement, as alleged above, which were willful, intentional
and malicious, which further subjects Defendants, and each of them, to liability for statutory
damages under Section 504(c)(2) of the Copyright Act in the sum of up to $150,000.00 per
infringement and/or a preclusion from asserting certain equitable and other defenses.

       Answer:

       Oath denies the allegations in paragraph 19.


                                                  5
         Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 6 of 11




                              SECOND CLAIM FOR RELIEF
            (For Vicarious and/or Contributory Copyright Infringement – Against all
                                    Defendants, And Each)

        20.      Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully
set forth, the allegations contained in the preceding paragraphs.

       Answer:

       Oath repeats its responses to the allegations in paragraphs 1-19 of the Complaint as

though fully set forth herein.

        21.      Plaintiff alleges on information and belief that Defendants knowingly induced,
participated in, aided and abetted in and profited from the illegal reproduction and distribution of
the Subject Photography as alleged hereinabove. Such conduct included, without limitation,
publishing photographs obtained from third parties that Defendant(s) knew, or should have
known, were not authorized to be published by Defendant(s); publishing the Infringing Content
on affiliate, third­party, and social media sites; and distributing the Infringing Content to third­
parties for further publication.

       Answer:

       Oath denies the allegations in paragraph 21.

        22.     Plaintiff alleges on information and belief that Defendants, and each of them, are
vicariously liable for the infringement alleged herein because they had the right and ability to
supervise the infringing conduct and because they had a direct financial interest in the infringing
conduct. Specifically, Defendants, and each of them, received revenue in connection with the
Infringing Content, and were able to supervise the distribution, broadcast, and publication of said
content.

       Answer:

       Oath denies the allegations in paragraph 22.

        23.     By reason of the Defendants’, and each of their, acts of contributory and vicarious
infringement as alleged above, Plaintiff has suffered general and special damages in an amount
to be established at trial.

       Answer:

       Oath denies the allegations in paragraph 23.

        24.     Due to Defendants’ acts of copyright infringement as alleged herein, Defendants,
and each of them, have obtained direct and indirect profits they would not otherwise have
realized but for their infringement of Plaintiff’s rights in the Subject Photography. As such,


                                                  6
         Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 7 of 11




Plaintiff is entitled to disgorgement of Defendants’ profits directly and indirectly attributable to
Defendants’ infringement of their rights in the Subject Photography, in an amount to be
established at trial.

       Answer:

       Oath denies the allegations in paragraph 24.

        25.    Plaintiff alleges on information and belief that Defendants, and each of them,
have committed acts of copyright infringement, as alleged above, which were willful, intentional
and malicious, which further subjects Defendants, and each of them, to liability for statutory
damages under Section 504(c)(2) of the Copyright Act in the sum of up to $150,000.00 per
infringement and/or a preclusion from asserting certain equitable and other defenses.

       Answer:

       Oath denies the allegations in paragraph 25.

                                THIRD CLAIM FOR RELIEF
          (For Violations of the 17 U.S.C. §1202 – Against all Defendants, and Each))

        26.      Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully
set forth, the allegations contained in the preceding paragraphs.

       Answer:

       Oath repeats its responses to the allegations in paragraphs 1-25 of the Complaint as

though fully set forth herein.

        27.    The Subject Photography was routinely published with attribution, credit, and
other copyright management information identifying Plaintiff as the author.

       Answer:

       Oath denies knowledge or information sufficient to determine the truth of the allegations

in paragraph 27 and therefore denies the same.

       28.      Plaintiff alleges on information and belief that Defendants, and each of them,
removed Plaintiff’s copyright management information, as described above, from the Subject
Photography, and/or added false copyright management information to the Subject Photography,
before distributing and publishing same.

       Answer:

       Oath denies the allegations in paragraph 28.


                                                  7
         Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 8 of 11




        29.    Plaintiff alleges on information and belief that Defendants, and each of them,
distributed and published the Subject Photography via websites bearing the URL(s) depicted in
Exhibit A hereto, under its own name, and removing Plaintiff’s attribution information,
including without limitation his name and/or metadata.

       Answer:

       Oath denies the allegations in paragraph 29.

        30.    The aforementioned facts constitute “copyright management information” as that
phrase is defined in 17 U.S.C. § 1202(c) and is false.

       Answer:

       Oath denies the allegations in paragraph 30.

       31.    When Defendants distributed and published the Subject Photography, they
knowingly provided and/or distributed false copyright management information in violation of
17 U.S.C. § 1202(a). As a result of the foregoing, Plaintiff has been damaged and may recover
those damages as well as Defendants’ profits, and/or statutory damages, and attorneys’ fees
under 17 U.S.C. § 1203.

       Answer:

       Oath denies the allegations in paragraph 31.

                              FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to the relief requested in the Complaint, in whole or in part,

because Plaintiff suffered no damages directly or proximately caused by any act or omission

alleged in the Complaint.

                              THIRD AFFIRMATIVE DEFENSE

       To the extent, if any, that Oath’s use of the Photograph was unauthorized, Oath’s acts

were innocent, in good faith, and non-willful, as Oath was not aware and had no reason to

believe that its acts were unauthorized.




                                                  8
         Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 9 of 11




                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s use of the photograph-at-issue constituted fair use under Section 107 of the

U.S. Copyright Act, 17 U.S.C. § 107.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because Plaintiff has failed to mitigate

damages.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to the relief sought in the Complaint, in whole or in part, because

it is not entitled to statutory damages or attorneys’ fees.

                             SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to the relief requested in the Complaint, in whole or in part, by

virtue of the doctrine of laches and/or equitable estoppel.

                              EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to the relief requested in the Complaint, in whole or in part, by

virtue of the doctrine of implied waiver, consent, acquiescence, or license.

                               NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by his failure to join indispensable parties.

                              TENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because the damages sought are

unconstitutionally excessive and disproportionate to any actual damages that may have been

sustained in violation of the Due Process clause.

                            ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by the applicable statute of limitations.




                                                   9
        Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 10 of 11




       Oath reserves the right to assert any additional defenses that may become relevant or

apparent following discovery or otherwise during the course of this litigation.

       WHEREFORE, Oath demands judgment:

       (1) Dismissing the Complaint (including, without limitation, the entirety of the

Complaint’s Prayer for Relief subparagraphs a-h thereof), in its entirety, with prejudice;

       (2) Awarding Oath its costs and disbursements in this action, and such other and further

relief as the Court deems just and proper.

Dated: New York, New York
       July 17, 2020

                                                     Respectfully Submitted,

                                                     HUNTON ANDREWS KURTH LLP


                                                     By: /s/ Jennifer L. Bloom
                                                         Jonathan D. Reichman
                                                         Jeremy S. Boczko
                                                         Jennifer L. Bloom
                                                         200 Park Avenue
                                                         New York, New York 10166
                                                         (212) 309-1000
                                                         jreichman@huntonak.com
                                                         jboczko@huntonak.com
                                                         jbloom@huntonak.com

                                                         Attorneys for Defendant
                                                         Oath Holdings Inc.




                                                10
         Case 1:20-cv-02966-DLC Document 20 Filed 07/17/20 Page 11 of 11




                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2020, I served the foregoing on all counsel of record

registered with the Court’s ECF system, by electronic service via the Court’s ECF transmission

facilities.


                                                      By: /s/ Jennifer L. Bloom




                                                 11
121271.0000023 EMF_US 81149700v3
